 



Exhibit 10.3

 



Execution Version



 

GUARANTY

 

Dated as of April 4, 2017

 

among

 

THE KEYW HOLDING CORPORATION,

 

THE KEYW CORPORATION,

 

THE OTHER GUARANTORS NAMED HEREIN

 

and

 

EACH ADDITIONAL GUARANTOR THAT BECOMES A PARTY HERETO,

 

as Guarantors,

 

and

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

 

Table of Contents

 

Section   Page       Section 1. Guaranty; Limitation of Liability 1      
Section 2. Guaranty Absolute 2       Section 3. Waivers and Acknowledgments 3  
    Section 4. Subrogation 4       Section 5. Payments Free and Clear of Taxes,
Etc 5       Section 6. Representations and Warranties; Covenants 5       Section
7. Amendments, Guaranty Supplements, Etc 5       Section 8. Notices, Etc 6      
Section 9. No Waiver; Remedies 6       Section 10. Right of Set-off 6      
Section 11. Continuing Guaranty; Assignments under the Credit Agreement 6      
Section 12. Indemnification 7       Section 13. Keepwell 7       Section 14.
Right of Contribution 7       Section 15. Subordination 8       Section 16.
Execution in Counterparts 9       Section 17. Governing Law; Jurisdiction;
Waiver of Jury Trial, Etc 9       Exhibit A   – Guaranty Supplement A-1

 

 

 

 

GUARANTY

 

GUARANTY, dated as of April 4, 2017 (this “Guaranty”), among THE KEYW HOLDING
CORPORATION, a Maryland corporation (“Parent”), the other Persons listed on the
signature pages hereof and each Additional Guarantor (as defined in
Section 7(b)) that becomes a party hereto (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) and Royal Bank of Canada, as Administrative Agent for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT

 

Reference is made to that certain Credit Agreement dated as of April 4, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Parent, The KEYW Corporation (the
“Borrower”), each Lender from time to time party thereto and Royal Bank of
Canada, as Swing Line Lender, L/C Issuer and Administrative Agent for the
Secured Parties (in such capacity, the “Administrative Agent”). Terms defined in
the Credit Agreement and not otherwise defined in this Guaranty are used in this
Guaranty as defined in the Credit Agreement.

 

WHEREAS, it is a condition precedent to the making of Loans by the Lenders from
time to time and the issuance of Letters of Credit by the L/C Issuers from time
to time, the entry by the Hedge Banks into Secured Hedge Agreements from time to
time and the entry by the Cash Management Banks into Secured Cash Management
Agreements from time to time, that each Guarantor shall have executed and
delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans from time to time, the L/C Issuers to issue Letters of
Credit from time to time, the Hedge Banks to enter into Secured Hedge Agreements
from time to time and the Cash Management Banks to enter into Secured Cash
Management Agreements from time to time, each Guarantor, jointly and severally
with each other Guarantor, hereby agrees as follows:

 

Section 1.          Guaranty; Limitation of Liability. (a) Each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents, any Secured Cash Management Agreement or any Secured Hedge Agreement
(the Loan Documents, Secured Cash Management Agreements and Secured Hedge
Agreements, collectively, the “Secured Documents”) (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable and documented or invoiced out-of-pocket costs and expenses to the
extent payable or reimbursable by the Borrower pursuant to Section 10.04 of the
Credit Agreement as if such section were set forth in full herein, mutatis
mutandis. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Secured Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
Notwithstanding anything to the contrary contained in this Guaranty or any
provision of any other Loan Document, the Guaranteed Obligations shall not
extend to or include any Excluded Swap Obligation. This Guaranty is a guarantee
of payment and not merely of collection.

 

 1 

 

 

(b)          Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent (on behalf of itself and each other Secured Party), hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty with respect to the Guaranteed Obligations,
such Guarantor will contribute, to the maximum extent permitted by applicable
law, such amounts to each other Guarantor and any such other guarantor, as
applicable, so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Secured Documents.

 

Section 2.          Guaranty Absolute. To the maximum extent permitted by
applicable law, each Guarantor agrees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Secured Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce this Guaranty, irrespective of whether any action is brought against the
Borrower or any other Loan Party or whether the Borrower or any other Loan Party
are joined in any such action or actions. The liability of each Guarantor under
this Guaranty shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives, to the maximum extent permitted by
applicable law, any defenses (other than a defense of payment in full in cash of
the Guaranteed Obligations (other than contingent indemnification or other
contingent obligations and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements, in each case, as to which no
claim has been asserted)) it may now have or hereafter acquire in any way
relating to, any or all of the following:

 

(a)          any lack of validity or enforceability of any Secured Document or
any agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Secured Documents, or any
other amendment or waiver of, or any consent to departure from, any Secured
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)          any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;

 

 2 

 

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)          any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party;

 

(g)          the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement (as hereinafter defined) or any other guaranty
or agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety, in each case, with respect to the Guaranteed Obligations;
or

 

(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

Section 3.          Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives, to the maximum extent permitted by
applicable law, promptness, diligence, notice of acceptance, presentment, demand
for performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives, to
the maximum extent permitted by applicable law, any right to revoke this
Guaranty and acknowledges that this Guaranty is continuing in nature (in
accordance with the terms hereof) and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives, to
the maximum extent permitted by applicable law, (i) any defense (other than a
defense of payment in full in cash of the Guaranteed Obligations (other than
contingent indemnification or other contingent obligations and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, in each case, as to which no claim has been asserted)) arising by
reason of any claim or defense based upon an election of remedies by any Secured
Party that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

 3 

 

 

(d)          Each Guarantor acknowledges that the Administrative Agent may, in
accordance with the Loan Documents, without notice to or demand upon such
Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any mortgage by non-judicial sale, and each Guarantor
hereby waives, to the maximum extent permitted by applicable law, any defense
(other than a defense of payment in full in cash of the Guaranteed Obligations
(other than contingent indemnification or other contingent obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements, in each case, as to which no claim has been asserted)) to the
recovery by the Administrative Agent and the other Secured Parties against such
Guarantor of any deficiency after such non-judicial sale and any defense (other
than a defense of payment in full in cash of the Guaranteed Obligations (other
than contingent indemnification or other contingent obligations and obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, in each case, as to which no claim has been asserted)) or benefits
that may be afforded by applicable law.

 

(e)          Each Guarantor hereby unconditionally and irrevocably waives, to
the maximum extent permitted by applicable law, any duty on the part of any
Secured Party to disclose to such Guarantor any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party or any of its Subsidiaries now
or hereafter known by such Secured Party.

 

(f)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the
Secured Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.

 

Section 4.          Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Secured Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification (whether arising
pursuant to Section 12 of this Guaranty, or otherwise) and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than contingent indemnification or
other contingent obligations and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements, in each case, as to which no
claim has been asserted) and all other amounts payable under this Guaranty shall
have been paid in full in cash, the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized) and the
expiration or termination of the Aggregate Commitments. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the later of (a) the termination of the Aggregate Commitments and
the payment in full in cash of the Guaranteed Obligations (other than contingent
indemnification or other contingent obligations and obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements, in each
case, as to which no claim has been asserted) and all other amounts payable
under this Guaranty and (b) the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized), such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Secured Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Aggregate Commitments shall have expired or been terminated and all of
the Guaranteed Obligations (other than contingent indemnification or other
contingent obligations and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements, in each case, as to which no
claim has been asserted) and all other amounts payable under this Guaranty shall
have been paid in full in cash and (ii) all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized) shall have expired or been
terminated, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

 4 

 

 

Section 5.          Payments Free and Clear of Taxes, Etc. Any and all payments
by any Guarantor under this Guaranty shall be made, to the extent provided in
the Credit Agreement, free and clear of and without deduction for any and all
present or future Taxes.

 

Section 6.          Representations and Warranties; Covenants. Each Guarantor
hereby (a) represents and warrants to the Administrative Agent and each other
Secured Party that such Guarantor has, independently and without reliance upon
any Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Secured Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party in all material respects, (b) represents and warrants to the
Administrative Agent and each other Secured Party that each representation and
warranty made in the Credit Agreement by the Borrower with respect to such
Guarantor is true and correct in all material respects (without duplication of
any materiality qualifiers contained therein) as of the date made (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (without duplication of any materiality qualifiers
contained therein) as of such earlier date), except to the extent such
representations and warranties only apply to the Borrower or the Borrower and
its Subsidiaries on a consolidated basis and (c) covenants and agrees that
unless and until payment in full in cash of the Guaranteed Obligations (other
than contingent indemnification or other contingent obligations and obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, in each case, as to which no claim has been asserted), the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized) and the expiration or termination of the
Aggregate Commitments, such Guarantor shall observe and perform each of the
covenants and agreements in Article VI and Article VII of the Credit Agreement
made by the Borrower with respect to such Guarantor.

 

Section 7.          Amendments, Guaranty Supplements, Etc. (a) Subject to
Section 10.01 of the Credit Agreement, no amendment or waiver of any provision
of this Guaranty and no consent to any departure by any Guarantor therefrom
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent, the Required Lenders and the Guarantors and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Upon a Guarantor becoming an Excluded
Subsidiary as a result of a transaction permitted under the Loan Documents, such
Guarantor shall be released from this Guaranty in accordance with the provisions
of the applicable Loan Document(s), including, without limitation, Section 9.11
of the Credit Agreement.

 

(b)          Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Guarantor” shall
also mean and be a reference to such Additional Guarantor and (ii) each
reference herein to “this Guaranty”, “hereunder”, “hereof” or words of like
import referring to this Guaranty, and each reference in any other Loan Document
to the “Guaranty”, “thereunder”, “thereof” or words of like import referring to
this Guaranty, shall mean and be a reference to this Guaranty as supplemented by
such Guaranty Supplement.

 

 5 

 

 

Section 8.          Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to any Guarantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, if to any Hedge
Bank, at its address specified in the Secured Hedge Agreement to which it is a
party, if to any Cash Management Bank, at its address specified in the Secured
Cash Management Agreement to which it is a party or, in each case, to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

 

Section 9.          No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

Section 10.         Right of Set-off. Each Guarantor hereby acknowledges and
agrees to the right of set-off of the Secured Parties set forth in Section 10.09
of the Credit Agreement, and further acknowledges and agrees that any such right
of set-off shall be applicable to the Guaranteed Obligations to the extent, and
subject to the conditions set forth in, Section 10.09 of the Credit Agreement.

 

Section 11.         Continuing Guaranty; Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the later of (i) the termination of the Aggregate Commitments and
the payment in full in cash of the Guaranteed Obligations and all other amounts
(other than contingent indemnification or other contingent obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements, in each case, as to which no claim has been asserted) payable
under this Guaranty and (ii) the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized), (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Secured Parties and their permitted
successors, permitted transferees and permitted assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person in accordance with Section 10.07 of the Credit
Agreement, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in Section 10.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Secured Parties,
other than pursuant to a transaction permitted by the Credit Agreement and
consummated in accordance with the terms and conditions contained therein.

 

 6 

 

 

Section 12.         Indemnification. Without limitation of any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall indemnify and hold harmless each Indemnitee from and against
(and will reimburse each Indemnitee, as and when incurred, for) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements, and
reasonable and documented or invoiced out-of-pocket costs and expenses to the
extent payable or reimbursable by the Borrower pursuant to Section 10.05 of the
Credit Agreement as if such section were set forth in full herein, mutatis
mutandis.

 

Section 13.         Keepwell. Each Qualified ECP Guarantor (as defined below)
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of any guarantee of or obligation of such other Guarantor to pay or
perform under any Secured Hedge Agreement that constitutes a Swap Obligation;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section 13 shall remain
in full force and effect until all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash (other
than contingent indemnification or other contingent obligations and obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, in each case, as to which no claim has been asserted), the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized) and the expiration or termination of the
Aggregate Commitments. Each Qualified ECP Guarantor intends that this Section 13
constitute, and this Section 13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
of this Guaranty, a Guarantor shall qualify as a “Qualified ECP Guarantor” with
respect to any Swap Obligation, if it has total assets exceeding $10,000,000 at
the time its guarantee thereof became effective or if such Guarantor otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 14.         Right of Contribution.

 

(a)          To the extent that any Guarantor shall be required hereunder to pay
a portion of the Guaranteed Obligations that shall exceed the greater of (i) the
amount of the economic benefit actually received by such Guarantor from the
Facilities and (ii) the amount that such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding any amount thereof repaid by the Borrower or any other Guarantor) in
the same proportion as such Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Guarantors at
the date enforcement hereunder is sought, then, such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought. For purposes of determining the net worth of
any Guarantor in connection with the foregoing, all guarantees of such Guarantor
other than the Guaranty and any other guarantee of the Guaranteed Obligations
will be deemed to be enforceable and payable after the Guaranty and any other
guarantee of the Guaranteed Obligations.

 

(b)          Each Guarantor’s right of contribution under this Section 14 shall
be subject to the terms and conditions of Section 4. The provisions of this
Section 14 shall in no respect limit the obligations and liabilities of any
Guarantor to the Agents and the Secured Parties, and each Guarantor shall remain
liable to the Agents and the Secured Parties for the full amount guaranteed by
such Guarantor hereunder. Each Guarantor agrees to contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor so as
to maximize the aggregate amount paid to the Secured Parties under or in respect
of the Loan Documents.

 

 7 

 

 

Section 15.         Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 15:

 

(a)          Prohibited Payments, Etc. Except as otherwise set forth in this
Section 15(a) and without limiting any of the negative covenants of the Credit
Agreement, each Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), unless the Administrative Agent otherwise
agrees, no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordination Obligations until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than contingent indemnification or other contingent
obligations and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements, in each case, as to which no claim has
been asserted) or this Guaranty is terminated in accordance with the terms
hereof and of no further force and effect.

 

(b)           Prior Payment of Guaranteed Obligations. In any proceeding under
any Debtor Relief Law relating to any other Loan Party, each Guarantor agrees
that the Secured Parties shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest, fees and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)          Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party) or the
acceleration of the Loans pursuant to Section 8.02 of the Credit Agreement, each
Guarantor shall, if the Administrative Agent so requests (provided, that, in the
case of any Event of Default pursuant to Section 8.01(f) or (g) of the Credit
Agreement, such request shall automatically been deemed to have been made)
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and delivery such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty, until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than contingent
indemnification or other contingent obligations and obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements, in each
case, as to which no claim has been asserted) or this Guaranty is terminated in
accordance with the terms hereof and of no further force or effect.

 

(d)          Administrative Agent Authorization. After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to do so), (i) in the name of any Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest) and (ii) to require such Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post-Petition Interest), in each case, until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than contingent indemnification or other contingent
obligations and obligations and liabilities under Secure Cash Management
Agreements and Secured Hedge Agreements, in each case, as to which no claim has
been asserted) or this Guaranty is terminated in accordance with the terms
hereof and of no further force or effect.

 

 8 

 

 

Section 16.         Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in one or more
counterparts (and by different parties thereto in separate counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement. Delivery by facsimile or other electronic
transmission of an executed counterpart of a signature page to this Guaranty and
each amendment, waiver and consent with respect hereto shall be effective as
delivery of an original executed counterpart thereof.

 

Section 17.         Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a)
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

(b)          EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY
SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE
THAT THIS SECTION 17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR
PROCEEDING IN A NEW YORK COURT) OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION
OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON
OR DECLINE (OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION
OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR
PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN
A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

 9 

 

 

(c)          EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 17(b). EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)          EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 8 OF THIS GUARANTY. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF
EACH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH
GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE AGENT AND
EACH SECURED PARTY, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 17(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

 

[SIGNATURE PAGES FOLLOW]

 

 10 

 

 

IN WITNESS WHEREOF, the Guarantors and the Administrative Agent have caused this
Guaranty to be duly executed and delivered as of the date first above written.

 

  THE KEYW CORPORATION,   as the Borrower       By: /s/ William J. Weber    
Name:  William J. Weber     Title:  President and Chief Executive Officer      
  THE KEYW HOLDING CORPORATION,   as a Guarantor       By: /s/ William J. Weber
    Name:  William J. Weber     Title:  President and Chief Executive Officer  
      SOTERA HOLDINGS INC.,   as a Guarantor       By: /s/ William J. Weber    
Name:  William J. Weber     Title:  President and Chief Executive Officer

 

[Signature Page to Guaranty]

 

 

 

 

  Acknowledged and Agreed:       ROYAL BANK OF CANADA,   as the Administrative
Agent         By: /s/ Ann Hurley     Name:  Ann Hurley     Title:  Manager,
Agency

 

[Signature Page to Guaranty]

 

 

 

 

Exhibit A

to the

Guaranty

 

[FORM OF] GUARANTY SUPPLEMENT

 

_____________, 20___

 

Royal Bank of Canada

RBC Agency Services Group

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Ann Hurley

Email: ann.hurley@rbccm.com

Phone: (416) 842-3996

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement dated as of April 4, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among THE KEYW CORPORATION, a Maryland
corporation (the “Borrower”) and a wholly-owned subsidiary of THE KEYW HOLDING
CORPORATION, a Maryland corporation (“Parent”), Parent, each Lender and Royal
Bank of Canada, as Swingline Lender, L/C Issuer and Administrative Agent (in
such capacity, the “Administrative Agent”) and (ii) that certain Guaranty dated
as of April 4, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Guaranty”), among Parent, the Borrower, the other Guarantors party
thereto and the Administrative Agent. All capitalized terms defined in the
Guaranty or in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Guarantors, absolutely, unconditionally and
irrevocably guarantees, as a primary obligor and not merely as a surety, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Secured Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented or
invoiced out-of-pocket costs and expenses to the extent payable or reimbursable
by the Borrower pursuant to Section 10.04 of the Credit Agreement as if such
section were set forth in full herein, mutatis mutandis. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Secured
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party. Notwithstanding anything to the contrary contained in
this Guaranty Supplement or any provision of any other Loan Document, the
Guaranteed Obligations shall not extend to or include any Excluded Swap
Obligation.

 

 A-1 

 

 

(b)          The undersigned, and by its acceptance of this Guaranty Supplement,
the Administrative Agent and each other Secured Party, hereby confirms that it
is the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance.

 

(c)          The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Guaranty or any other guaranty with respect to the
Guaranteed Obligations, the undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and any such
other guarantor, as applicable, so as to maximize the aggregate amount paid to
the Secured Parties under or in respect of the Secured Documents.

 

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3. Representations and Warranties; Covenants. The undersigned hereby
(a) makes each representation and warranty set forth in Section 6 of the
Guaranty with respect to itself as of the date hereof and (b) agrees to comply
with the each covenant set forth in Section 6 of the Guaranty with respect to
itself as of the date hereof.

 

Section 4. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.

 

Section 5. Guaranty. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.

 

Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

(a)          THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 A-2 

 

 

(b)          THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW
YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER
WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS
FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS GUARANTY SUPPLEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 6 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

(c)          THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 6(b). THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8 OF THE GUARANTY. NOTHING IN THIS
GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY SECURED PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY
SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
WITH RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 6(e) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

[SIGNATURE PAGES FOLLOW]

 

 A-3 

 

 

  Very truly yours,       [NAME OF ADDITIONAL GUARANTOR]       By:       Name:  
  Title:

 

 A-4 

 

 

Acknowledged and Agreed:       ROYAL BANK OF CANADA,   as Administrative Agent  
    By:       Name:     Title:  

 

 A-5 

